Exhibit 10.11

FORM OF

SAILPOINT TECHNOLOGIES HOLDINGS, INC.
2017 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Restricted Stock Units (“Notice of Grant”) by and between
SailPoint Technologies Holdings, Inc., a Delaware corporation (the “Company”),
and you;

WHEREAS, the Company, as part of your compensation as an employee and in order
to induce you to materially contribute to the success of the Company, agrees to
grant you this restricted stock unit award;

WHEREAS, the Company adopted the Plan (as defined in the Notice of Grant) under
which the Company is authorized to grant restricted stock units to certain
employees, directors and other service providers of the Company;

WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Restricted Stock Unit Agreement (Employee Award) (“Agreement”) as if
fully set forth herein and the terms capitalized but not defined herein shall
have the meanings set forth in the Plan; and

WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.

NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:

1.The Grant.  Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant set forth in the Notice of Grant,
as a matter of separate inducement but not in lieu of any cash or other
compensation for your services for the Company, an award (the “Award”)
consisting of the aggregate number of Shares set forth in the Notice of Grant in
accordance with the terms and conditions set forth herein and in the Plan, plus
the additional rights to receive possible dividend equivalents, in accordance
with the terms and conditions set forth herein.  

2.No Shareholder Rights.  The Restricted Stock Units (“RSUs”) granted pursuant
to this Agreement do not and shall not entitle you to any rights of a holder of
Shares prior to the date shares of Stock are issued to you in settlement of the
Award.  

3.Dividend Equivalents.  In the event that the Company declares and pays a
dividend in respect of its outstanding Shares on or after the Date of Grant and,
on the record date for such dividend, you hold RSUs granted pursuant to this
Agreement that have not been settled, the Company shall pay to you an amount in
cash equal to the cash dividends you would have received if you were the holder
of record as of such record date, of the number of Shares related to the portion
of your RSUs that have not been settled as of such record date, such payment
(“Dividend Equivalents”) to be made on or promptly following the date that the
Company pays such dividend (however, in no event shall the Dividend Equivalents
be paid later than 30 days following the date on which the Company pays such
dividend to its shareholders generally).  

--------------------------------------------------------------------------------

4.Restrictions; Forfeiture.  The RSUs are restricted in that they may not be
sold, transferred or otherwise alienated or hypothecated until Shares are issued
pursuant to Section 6 following the removal or expiration of the restrictions as
contemplated in Section 5 of this Agreement and as described in the Notice of
Grant.  In the event you cease to be an employee of the Company or its
Affiliates for any reason prior to the applicable date(s) and time(s) set forth
in the Notice of Grant, the RSUs that are not Vested on the date of such
cessation of employment or service shall be immediately forfeited. With respect
to the Award, the Company may, in its sole discretion, determine that if you are
on leave of absence for any reason you will be considered to still be in the
employ of the Company or its Affiliates, provided that rights to the RSUs during
a leave of absence will be limited to the extent to which those rights were
Vested when the leave of absence began.

5.Expiration of Restrictions and Risk of Forfeiture.  The restrictions on the
RSUs granted pursuant to this Agreement will expire and the RSUs will become
nonforfeitable as set forth in the Notice of Grant, provided that you remain an
employee of the Company or its Affiliates until the applicable dates and times
set forth therein.  RSUs that have become vested and non-forfeitable as provided
in this Agreement are referred to herein as “Vested.”  

6.Issuance of Stock.  Shares shall be issued to you in settlement of your RSUs
to the extent your Award is Vested within 30 days following the date or event
that caused the Award to become Vested.  At the time of settlement, the Company
shall cause to be issued Shares registered in your name in payment of the
Award.  The Company shall evidence the Stock to be issued in payment of the RSUs
in the manner it deems appropriate.  The value of any fractional RSU shall be
rounded down at the time Shares are issued to you.  No fractional Shares, nor
the cash value of any fractional Shares, will be issuable or payable to you
pursuant to this Agreement.  The value of Shares shall not bear any interest
owing to the passage of time.  Neither this Section 6 nor any action taken
pursuant to or in accordance with this Section 5 shall be construed to create a
trust or a funded or secured obligation of any kind.  

7.Payment of Taxes.  The Company may require you to pay to the Company (or the
Company’s Affiliate if you are an employee of an Affiliate of the Company), an
amount the Company deems necessary to satisfy its (or its Affiliate’s) current
or future obligation to withhold federal, state or local income or other taxes
that you incur as a result of the Award.  With respect to any tax withholding
and to the extent permissible pursuant to Rule 16b-3 under the Exchange Act, you
may (a) direct the Company to withhold from the Shares to be issued to you under
this Agreement the number of Shares necessary or appropriate to satisfy the
Company’s obligation to withhold taxes, which determination will be based on the
Shares’ Fair Market Value at the time such determination is made; (b) deliver to
the Company Shares sufficient to satisfy the Company’s tax withholding
obligations, based on the Shares’ Fair Market Value at the time such
determination is made; or (c) deliver cash to the Company sufficient to satisfy
its tax withholding obligations.  If you desire to elect to use the stock
withholding option described in subparagraph (a), you must make the election at
the time and in the manner the Company prescribes.  The Company, in its
discretion, may deny your request to satisfy its tax withholding obligations
using a method described under subparagraph (a) or (b).  In the event the
Company determines that the aggregate Fair Market Value of the Shares withheld
as payment of any tax withholding obligation is insufficient to discharge that
tax withholding obligation, then you must pay to the Company, in cash, the
amount of that deficiency immediately upon the Company’s request.

8.Compliance with Securities Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of Shares will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Shares may then be listed.  No Shares will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Shares may
then be listed.  In addition, Shares will not be issued hereunder unless (a) a
registration statement under the Securities Act, is at the time of issuance in
effect with respect to the shares issued or (b) in the opinion of

--------------------------------------------------------------------------------

legal counsel to the Company, the shares issued may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act.  The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares subject to the
Award will relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority has not been
obtained.  As a condition to any issuance hereunder, the Company may require you
to satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the
Company.  From time to time, the Board and appropriate officers of the Company
are authorized to take the actions necessary and appropriate to file required
documents with governmental authorities, stock exchanges, and other appropriate
Persons to make Shares available for issuance.

9.Legends.  The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Sections 4 and 8 of this
Agreement on all certificates representing Shares issued with respect to this
Award.

10.Right of the Company and Affiliates to Terminate Services.  Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Affiliate, or interfere in any way with the
rights of the Company or any Affiliate to terminate your employment or service
relationship at any time.

11.Furnish Information.  You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.

12.Remedies.  The parties to this Agreement shall be entitled to recover from
each other reasonable attorneys’ fees incurred in connection with the successful
enforcement of the terms and provisions of this Agreement whether by an action
to enforce specific performance or for damages for its breach or otherwise.

13.No Liability for Good Faith Determinations.  The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the RSUs granted hereunder.

14.Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of RSUs or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, will, to
the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. In addition, the Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a general release of all claims in favor of the
Company, any Affiliate and the employees, officers, stockholders or board
members of the foregoing in such form as the Company may determine; provided,
however, that any review period under such release will not modify the date of
settlement with respect to your Award.

15.No Guarantee of Interests.  The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.

16.Company Records.  Records of the Company or its Affiliates regarding your
period of service, termination of service and the reason(s) therefor, and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.

--------------------------------------------------------------------------------

17.Notice.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.

18.Waiver of Notice.  Any person entitled to notice hereunder may waive such
notice in writing.

19.Information Confidential.  As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors.  In
the event any breach of this promise comes to the attention of the Company, it
shall take into consideration that breach in determining whether to recommend
the grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.  Nothing in this
Agreement will prevent you from: (a) making a good faith report of possible
violations of applicable law to any governmental agency or entity or (b) making
disclosures that are protected under the whistleblower provisions of applicable
law. For the avoidance of doubt, nothing herein shall prevent you from making a
disclosure that: (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Further, an individual who
files a lawsuit for retaliation by an employer of reporting a suspected
violation of law may make disclosures without violating this Section 19 to the
attorney of the individual and use such information in the court proceeding.

20.Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.

21.Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

22.Company Action.  Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.

23.Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

24.Governing Law.  All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Delaware, without
giving any effect to any conflict of law provisions thereof, except to the
extent Delaware state law is preempted by federal law.  The obligation of the
Company to sell and deliver Shares hereunder is subject to applicable laws and
to the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Shares.

25.Amendment.  This Agreement may be amended the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.  

--------------------------------------------------------------------------------

26.Consent to Texas Jurisdiction and Venue.  You hereby consent and agree that
state courts located in Travis County, Texas and the United States District
Court located in Travis County, Texas each shall have personal jurisdiction and
proper venue with respect to any dispute between you and the Company arising in
connection with the Award or this Agreement.  In any dispute with the Company,
you will not raise, and you hereby expressly waive, any objection or defense to
any such jurisdiction as an inconvenient forum.  

27.The Plan.  This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

28.Nonqualified Deferred Compensation Rules.  This Agreement is not intended to
constitute a deferral of compensation within the meaning of Section 409A of the
Code and shall be construed and interpreted in accordance with such
intent.  Payment under this Agreement shall be made in a manner that will be
exempt from or, notwithstanding the preceding sentence, comply with Section 409A
of the Code, including regulations or other guidance issued with respect
thereto, except as otherwise determined by the Committee.  The applicable
provisions of Section 409A of the Code are hereby incorporated by reference and
shall control over any contrary provisions herein that conflict therewith.  

29.No Entitlement or Claims for Compensation.  In connection with the acceptance
of the grant of the Award under this Agreement, you acknowledge the following:

(a)the Plan is established voluntarily by the Company, the grant of the Award
under the Plan is made at the discretion of the Committee and the Plan may be
modified, amended, suspended or terminated by the Company at any time;

(b)the grant of the Award under the Plan is voluntary and occasional and does
not create any contractual or other right to receive future grants of equity
awards, or benefits in lieu of them, even if equity awards have been granted
repeatedly in the past;

(c)all decisions with respect to future grants of awards, if any, will be at the
sole discretion of the Committee;

(d)you are voluntarily participating in the Plan and acknowledge you have
received a copy of the Plan;

(e)the Award and any amounts payable or property transferred under the Award are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company and which are outside the scope of your
employment contract, if any;

(f)the Award and any amounts payable under the Award are not to be considered
part of your normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, payment in lieu of notice, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

(g)the Award and any amounts payable under the Award are not intended to replace
any pension rights or compensation;

(h)the grant of the Award and your participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company;

(i)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

--------------------------------------------------------------------------------

(j)you understand that the Company is not responsible for any foreign exchange
fluctuation between the United States Dollar and your local currency that may
affect the value of the Award or the Shares;

(k)in consideration of the grant of the Award, you shall have no rights, claim
or entitlement to compensation or damages from the forfeiture of the Award or
payments under the Award or diminution in the value of the Award as a result of
your cessation of employment for any reason whatsoever (whether or not in breach
of contract or local labor law) or notice to terminate employment having been
given by either you or the Company, and you irrevocably release the Company from
any such rights, entitlement or claim that may arise.  If, notwithstanding the
foregoing, any such right or claim is found by a court of competent jurisdiction
to have arisen, then, by accepting this Notice of Grant, you shall be deemed to
have irrevocably waived your entitlement to pursue such rights or claim;

(l)your termination will result in loss of any unvested rights; and

(m)it is your express wish that this Agreement, as well as any other documents
relating to this Agreement, have been and shall be drawn up in the English
language only.

30.Country-Specific Terms.  Notwithstanding anything to the contrary herein, the
Award shall be subject to the Country-Specific Terms attached hereto as Addendum
A.  In addition, if you relocate to one of the countries included in the
Country-Specific Terms, the special terms and conditions for such country will
apply to you to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan.  The Country-Specific Terms
constitute part of this Agreement and are incorporated herein by reference.

[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------

ADDENDUM A to THE restricted stock unit AGREEMENT

country-specific terms
for Participants outside the U.S.

These Country-Specific Terms include additional terms and conditions that govern
the Restricted Stock Unit Award (the “Award”) granted to you under the Plan if
you reside in one of the countries listed below.  Capitalized terms used but not
defined in these Country-Specific Terms are defined in the Plan or the Agreement
and have the meanings set forth therein.

AUSTRALIA

Foreign Exchange Notification

Reporting required for cash transactions in excess of A$10,000 and international
fund transfers of any amount.

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.

CANADA

Entitlements

Should a discrepancy exist between provisions of the Agreement, the Plan or the
Notice of Grant and minimum entitlements provided for under federal or
provisional employment standards legislation, the minimum entitlements provided
for under employment standards legislation will prevail.  

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.

FRANCE

Foreign Exchange Notification

You must declare the transfer of currency to or from France.

Entitlements

Should a discrepancy exist between provisions of the Agreement, the Plan or the
Notice of Grant and minimum entitlements provided for under federal or
provisional employment standards legislation, the minimum entitlements provided
for under employment standards legislation will prevail.  

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.

--------------------------------------------------------------------------------

GERMANY

Foreign Exchange Controls

The Foreign Trade Regulation requires that German nationals or residents notify
the German Central Bank of payments exceeding €12,500 to nonresident persons and
entities.

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.

HONG KONG

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.

INDIA

Foreign Exchange Controls

Resident individuals may remit up to US $250,000 per financial year for any
permitted current or capital account transaction but need to remit the funds
separately from their personal accounts, after filing Form A-2 with their
authorized dealer bank, and directly acquire foreign shares.

Alternatively, “general permission” has been given under Indian foreign exchange
regulations, for an employee of the Indian subsidiary of a foreign company to
indirectly acquire shares of the foreign parent company, as long as the
conditions mentioned in the general permission are complied with. If these
conditions are not met, Reserve Bank of India’s approval will need to be
obtained.  Annual reporting is also required in case the “general permission”
route is followed.

Generally, sale proceeds must be repatriated within 90 days of the transaction.

Tax Issues

Shares must be valued pursuant to applicable guidelines by a Securities and
Exchange Board of India-registered, Category-1 merchant banker.

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.

--------------------------------------------------------------------------------

ISRAEL

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.

Tax Issues

Under Section 102 of the Israeli Income Tax Ordinance, preferential tax rates
may apply to certain types of trustee capital gains plans.  The Plan is not
currently approved to provide preferential tax treatment under Section 102.

JAPAN

Foreign Exchange Notification

If an employee pays ¥30,000,000 or more, then a payment report must be filed
with the Ministry of Finance via the Bank of Japan.  

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in the
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.

NETHERLANDS

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.

SINGAPORE

None

SWEDEN

Foreign Exchange Controls

Transfers out of Sweden exceeding SEK 150,000 are subject to notice
requirements.

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.

--------------------------------------------------------------------------------

SWITZERLAND

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.

U.K.

Settlement

Notwithstanding any discretion in the Plan or anything to the contrary in this
Agreement, the grant of the Award does not provide you any right to receive a
cash payment, and the Award may be settled only in Shares.